Title: From George Washington to Christian Holmer, 3 January 1783
From: Washington, George
To: Holmer, Christian,Kirkwood, Robert H., Jr.


                        
                            Sir
                            Head Quarters Newburgh Jany 3d 1783
                        
                        I have received your favor of —It was not
                            expected by Congress in their Resolution of the 7th of Augst last, nor is it possible from the circumstances, that I
                            should take measures for compleating or even doing any thing in the arrangement of any of the Lines of the Army excepting
                            those which are under my immediate command—I have therefore transmitted a Copy of your Letter
                            to the Secry at War, in whose power I suppose it may be, to give you any information on the subject you may desire—I am
                            Sir &c.
                        N.B. this is the Copy of the Ansr to Major Holmers Letter of the 13th Decr Capt. Williams Do 19 Decr Captn
                            Kirkwoods 18th Decr see those Letters
                    